Appeal by defendant, as limited by his brief, from so much of an order of the Supreme Court, Nassau County, dated October 25, 1978, as allegedly denied his motion for a downward modification of the alimony and child support provisions of a judgment of divorce of the same court dated October 24, 1977. The order appealed from does not contain a provision denying defendant’s motion for a downward modification of the child support and alimony provisions of the judgment of divorce. This appears to have been a mere oversight since the order in question recites that defendant’s moving papers were read in connection therewith and the memorandum decision of the court specifically denies defendant’s motion. Accordingly, we deem the order amended to include a decretal provision reciting the denial (see Rooney v City of Long Beach, 42 AD2d 34, 36; Pattison-Bolson Rug Serv. v Sloane, 45 AD2d 862; Lopez v Consolidated Edison Co. of N. Y., 87 Mise 2d 947, 949). Order affirmed insofar as appealed from, with $50 costs and disbursements. After reviewing the record we find appellant’s contentions to be without merit. Hopkins, J. P., Damiani, O’Connor, Lazer and Mangano, JJ., concur.